Isabel /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2014

                                    No. 04-14-00821-CV

CITY OF CARRIZO SPRINGS and Adrian DeLeon, individually and as Mayor of the City of
                             Carrizo Springs,
                               Appellants

                                              v.

  Isabel CUMPIAN, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                               Springs Housing Authority,
                                       Appellees

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-09-12375-DCV-AJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on January 28, 2015.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court